 


109 HR 3683 IH: Gas Tax Relief Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3683 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. English of Pennsylvania (for himself, Mr. Shadegg, Mr. Paul, Mr. McHenry, Mr. Ford, Mr. Sensenbrenner, Mr. Wilson of South Carolina, Mr. Simmons, Mr. Kennedy of Minnesota, Mr. Goode, Mrs. Cubin, Mr. McCaul of Texas, Mr. Hayworth, Mrs. Johnson of Connecticut, Mr. Aderholt, Mr. Renzi, Mr. Weller, Mr. Gingrey, Mrs. Blackburn, Mr. Miller of Florida, Mr. Franks of Arizona, and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to suspend for 30 days the Federal excise taxes on highway motor fuels. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Gas Tax Relief Act of 2005.  
(b)Constitutional authority to enact this legislationThe constitutional authority upon which this Act rests is the power of Congress to lay and collect taxes, set forth in article I, section 8 of the United States Constitution. 
 2. 30-day suspension of fuel taxes on highway motor fuels 
 (a) In general Section 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on motor and aviation fuels) is amended by adding at the end the following new subsection: 
 
 (f) 30-day suspension of highway motor fuel taxes 
 (1) In general During the suspension period, no tax shall be imposed by section 4041 or 4081 on highway motor fuel.  
 (2) Definitions For purposes of this subsection— 
(A)Suspension periodThe term suspension period means the 30-day period beginning on the day after the date of the enactment of this Act. 
(B)Highway motor fuelThe term highway motor fuel means any fuel subject to tax under section 4041 or 4081 other than aviation gasoline and aviation-grade kerosene. 
 (3) Preemption of State law No State tax may be increased by reason of any suspension of tax under this subsection.   .   
 (b) Maintenance of trust funds deposits; amounts appropriated to trust funds treated as taxes 
 (1) In general There is hereby appropriated (out of any money in the Treasury not otherwise appropriated) to each trust fund which would (but for this subsection) receive reduced revenues as a result of suspending a tax referred to in section 4081(f)(1) of such Code (as added by this section) an amount equal to such reduction in revenues. Amounts appropriated by the preceding sentence to any trust fund—  
(A)shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred had subsection (a) not been enacted, and 
(B)shall be treated for all purposes of Federal law as taxes received under the appropriate section referred to in such section 4081(f)(1).  
 (c) Effective date The amendment made by this section shall take effect on the date of the enactment of this Act.   
 3. Floor stock refunds 
 (a) In general If— 
 (1) before the tax suspension date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any highway motor fuel, and  
 (2) on such date such fuel is held by a dealer and has not been used and is intended for sale,  there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this section referred to as the taxpayer) an amount equal to the tax paid by the taxpayer. 
(b)Time for filing claimsNo credit or refund shall be allowed or made under this section unless— 
(1)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the tax suspension date based on a request submitted to the taxpayer before the date which is 3 months after the tax suspension date by the dealer who held the highway motor fuel on such date, and 
(2)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund. 
(c)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this section with respect to any highway motor fuel in retail stocks held at the place where intended to be sold at retail. 
(d)DefinitionsFor purposes of this section— 
(1)Tax suspension dateThe term tax suspension date means the day after the date of the enactment of this Act. 
(2)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code. 
(e)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this section. 
 4. Floor stocks tax 
 (a) Imposition of tax In the case of any highway motor fuel which is held on the tax restoration date by any person, there is hereby imposed a floor stocks tax equal to the excess of the tax which would be imposed on such fuel had the taxable event occurred on such date over the tax (if any) previously paid (and not credited or refunded) on such fuel.   
 (b) Liability for tax and method of payment 
 (1) Liability for tax The person holding highway motor fuel on the tax restoration date to which the tax imposed by subsection (a) applies shall be liable for such tax.  
 (2) Method of payment The tax imposed by subsection (a) shall be paid in such manner as the Secretary shall prescribe.  
 (3) Time for payment The tax imposed by subsection (a) shall be paid on or before the 45th day after the tax restoration date.   
 (c) Definitions For purposes of this section— 
(1)Tax restoration dateThe term tax restoration date means the first day after the suspension period (as defined in section 4081(f) of such Code). 
(2)Highway motor fuelThe term highway motor fuel has the meaning given to such term by section 4081(f) of such Code.   
 (3) Held by a person A highway motor fuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made).  
 (4) Secretary The term Secretary means the Secretary of the Treasury or the Secretary’s delegate.   
 (d) Exception for exempt uses The tax imposed by subsection (a) shall not apply to any highway motor fuel held by any person exclusively for any use to the extent a credit or refund of the tax is allowable for such use.  
 (e) Exception for certain amounts of fuel 
 (1) In general No tax shall be imposed by subsection (a) on any highway motor fuel held on the tax restoration date by any person if the aggregate amount of such highway motor fuel held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this paragraph.  
 (2) Exempt fuel For purposes of paragraph (1), there shall not be taken into account any highway motor fuel held by any person which is exempt from the tax imposed by subsection (a) by reason of subsection (d).  
 (3) Controlled groups For purposes of this section— 
 (A) Corporations 
 (i) In general All persons treated as a controlled group shall be treated as 1 person.  
 (ii) Controlled group The term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection.   
 (B) Nonincorporated persons under common control Under regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control if 1 or more of such persons is not a corporation.    
 (f) Other laws applicable All provisions of law, including penalties, applicable with respect to the taxes imposed by section 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this section, apply with respect to the floor stock taxes imposed by subsection (a) to the same extent as if such taxes were imposed by such sections.   
 
